DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 7/19/2022 has been considered by examiner (see attached PTO/SB/08).

Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim, the prior art of record fails to disclose singly or incombination or render obvious a method for presenting videos related to a common subject, the method comprising: 
receiving, using a hardware processor, video content; 
determining, using the hardware processor, identifying information for associating the video content with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user and metadata generated from a content portion of the video; 
determining, using the hardware processor, a likelihood that the video content is relevant to each category in the plurality of categories based on the identifying information; 
associating, using the hardware processor, the video content with a video game and a category based on the determined likelihood; 
selecting, for each of the plurality of categories, from a plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game; 
causing a user device to present a user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion and other portions from the plurality of portions;
receiving, using the hardware processor, a request to present a video selected via the user interface; and 
causing, using the hardware processor, the user device to present the video content in response to receiving the request to present the video selected via the user interface for the associated video game.
Samaniego et al. (US 8706675) and Perlman et al. (US 2016/0030841) are the closest prior art relating to the Applicant's claimed invention. 
Samaniego discloses a video hosting service comprising video classifiers that identify content sources of content included in videos uploaded to the video hosting service. Identifying the content source allows a content owner of the content source to claim ownership of videos that include content based on the content source. Usage policies associated with the content owners are applied to the uploaded videos that describe how the video hosting service is to treat the videos.
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a system for presenting videos related to a common subject, the system comprising:
a hardware processor that is programmed to:
receive video content;
determine identifying information for associating the video content with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user and metadata generated from a content portion of the video;
determine a likelihood that the video content is relevant to each category in the plurality of categories based on the identifying information;
associate the video content with a video game and a category based on the determined likelihood;
select, for each of the plurality of categories, from a plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game:
cause a user device to present a user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion and other portions from the plurality of portions;
receive a request to present a video selected via the user interface; and
cause the user device to present the video content in response to receiving the request to present the video selected via the user interface for the associated video game.
Samaniego et al. (US 8706675) and Perlman et al. (US 2016/0030841) are the closest prior art relating to the Applicant's claimed invention. 
Samaniego discloses a video hosting service comprising video classifiers that identify content sources of content included in videos uploaded to the video hosting service. Identifying the content source allows a content owner of the content source to claim ownership of videos that include content based on the content source. Usage policies associated with the content owners are applied to the uploaded videos that describe how the video hosting service is to treat the videos.
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
The prior art do not disclose or render obvious the amended features.

With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting videos related to a common subject, the method comprising:
receiving video content;
determining identifying information for associating the video content with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user and metadata generated from a content portion of the video;
determining a likelihood that the video content is relevant to each category in the plurality of categories based on the identifying information;
associating the video content with a video game and a category based on the determined likelihood;
selecting, for each of the plurality of categories, from a plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game;
causing a user device to present a user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion and other portions from the plurality of portions:
receiving a request to present a video selected via the user interface; and
causing the user device to present the video content in response to receiving the request to present the video content selected via the user interface for the associated video game.
	Samaniego et al. (US 8706675) and Perlman et al. (US 2016/0030841) are the closest prior art relating to the Applicant's claimed invention. 
Samaniego discloses a video hosting service comprising video classifiers that identify content sources of content included in videos uploaded to the video hosting service. Identifying the content source allows a content owner of the content source to claim ownership of videos that include content based on the content source. Usage policies associated with the content owners are applied to the uploaded videos that describe how the video hosting service is to treat the videos.
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170228600 A1	Syed; Zia et al.
US 20170072321 A1	Thompson; David S. et al.
US 20160316267 A1	Johnson; Brian David et al.
US 8565228 B1		Howard; Michael L.
US 20130227013 A1	Maskatia; Imran et al.
US 20040123320 A1	Daily, Mike  et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
7/25/2022